Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 9/30/2021 has been entered.  Claims 1-27 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 15, 17, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2016/0306524 to Park.

Regarding claim 1, Park teaches a method, comprising: 

in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see paragraphs 162-164); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (see paragraphs 120 and 156); and 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (see paragraphs 162-164); and changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 

Regarding claim 2, Park teaches the method of claim 1.  Park teaches including: in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets the first criteria, displaying, on the display, a second control corresponding to a 

Regarding claim 3, Park teaches the method of claim 2.  Park teaches including: while displaying the first control and the value indicator corresponding to the first control function, detecting an input on a second input region that is separate from the display; and in response to detecting the input on the second input region: in accordance with a determination that the input on the second input region corresponds to a request to change a current mode of the second control function from a first mode to a second mode distinct from the first mode: ceasing to display the first control and the value indicator corresponding to the first control function; and changing an appearance of the second control corresponding to the second control function to indicate that the current mode of the second control function is the second mode (see paragraph 175 regarding powering off the display; also paragraphs 179-181 regarding lock). 

Regarding claim 4, Park teaches the method of claim 1.  Park teaches wherein displaying the first control corresponding to the first control function includes: moving the first control onto the display from a first location adjacent to the first input region to a second location that is farther from the first input region than the first location (see Fig. 12 and paragraphs 190-192). 


Regarding claim 10, Park teaches the method of claim 9.  Park teachse wherein the second press input has been detected on the first input region within the threshold time and the size of the first control is adjusted from the first size to the second size, and wherein the first touch input has been detected after the second press input, and the size of the control is adjusted from the second size back to the first size, and wherein the method includes: while displaying the first control with the first size and the value indicator representing that the current value of the first control function is the second value, detecting a second touch input on the touch-sensitive surface that is separate from the first input region; and in response to detecting the second touch input and in accordance with a determination that the second touch input is detected at a location on the touch-sensitive surface that corresponds to a location of the first control on the display and includes more than a threshold amount of movement in a direction that corresponds to a predefined direction on the first control adjusting the current value of the first control function of the device from the second value to a third value that is different from the second value, wherein the third value is selected in accordance with the second touch input (see paragraphs 159-164). 

Regarding claim 15, Park teaches the method of claim 1, including: while displaying the first control and the value indicator representing the current value of the first control function, detecting a fourth touch input on a touch-sensitive surface that is separate from the first input region; and in response to detecting the fourth touch input on the touch-sensitive surface that is separate from the first input region: in accordance with a determination that the fourth touch input is detected at a location that corresponds to a location of the first control on the display and that the fourth touch input meets control-expansion criteria: displaying a control user interface region including the first control and a plurality of controls that are distinct from the first control (see Fig. 8A and paragraph 174). 

Regarding claim 17, Park teaches the method of claim 1.  Park teaches including: detecting an input on a second input region that is separate from the display; and in response to detecting the input on the second input region: in accordance with a determination that the input on the second input region meets second criteria, changing a current mode of a second control corresponding to a second control function of the device from a first mode to a second mode that is distinct from the first mode; and displaying, on the display, a representation of the second control to represent that the current mode of the second control is the second mode (see paragraphs 177-181). 

Regarding claim 22, Park teaches the method of claim 1, wherein the first press input is detected while the device is in a display-off state and the first control is displayed on a first version of a wake screen of the device, and displaying the first version of the wake screen forgoes displaying at least one user interface object shown on a second version of the wake screen that is displayed in response to a request to transition from the display-off state to a display-on state other than a press input on the first input region that meets the first criteria (see paragraphs 172-175). 

Regarding claim 23, Park teaches a electronic device, comprising: 
a display that is disposed on a front-side of the device (see Fig. 2A); 
a first input region that is disposed on one or more peripheral-sides of the device adjacent to the front-side of the device (see Fig. 2B button 232); 
one or more tactile output generators for generating tactile outputs (see paragraphs 104-106); one or more processors (see paragraph 116); 
memory (see paragraph 72); and 

in response to detecting the first press input on the first input region: 
in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see Figs. 5A and 5B and paragraphs 159, 160); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (see paragraphs 120 and 156); and 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (see Figs. 5A and 5B and paragraphs 162-164); and 
changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 

Regarding claim 24, Park teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (see paragraph 107), which when executed by an electronic device with a display that is disposed on a front-side of the device (see Fig. 2A), a first input region that is disposed on one or more peripheral-sides of the device adjacent to the front-side of the device (see Fig. 2B button 232), and one or more tactile output generators for generating tactile outputs (see paragraphs 104-106), cause the device to perform operations comprising: 
detecting a first press input on the first input region; in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see Figs. 5A and 5B and paragraphs 159, 160); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (see paragraphs 120, 156); and
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see Figs. 5A and 5B and paragraphs 162-164); 

changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 

Regarding claim 20, Park teaches the method of claim 17, including: in response to detecting the input on the second input region and in accordance with the determination that the input on the second input region meets the second criteria, displaying an indicator of the current value the first control corresponding to the first control function, concurrently with the representation of the second control corresponding to the second control function (see paragraph 74 and 75). 

Regarding claim 21, Park teaches the method of claim 17, including: after displaying the representation of the second control to represent that the current mode of the second control is the second mode: detecting a fifth press input on the first input region; and in response to detecting the fifth press input on the first input region: in accordance with a determination that the fifth press input meets the first criteria and that the current mode of the second control is the second mode, forgoing displaying, on the display, the first control corresponding to the first control function of the device (see paragraph 74 and 75).

Regarding claim 25, Park teaches the method of claim 1, wherein:
adjusting the size of the first control from the first size to a second size distinct from the first size includes changing a width of the control; and



Regarding claim 26, Park teaches the method of claim 1, wherein adjusting the size of the first control from the first size to a second size distinct from the first size includes:
changing a size of the first control in a first dimension; and
changing a size of the value indicator in the first dimension.

Regarding claim 27, Park teaches the method of claim 1, wherein:
adjusting the size of the first control from the first size to a second size distinct from the first size includes changing a size of the value indicator in a first dimension; and
changing the appearance of the value indicator in the first control to represent that the current value of the first control function is the second value includes decreasing a size of the value indicator in a second dimension that is different from the first dimension.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of 2017/00111624 to Guihot. 

Regarding claim 5, Park teaches the method of claim 4.  Park does not teach wherein displaying the first control corresponding to the first control function includes: in accordance with a determination that the device is being held in a first orientation, displaying the first control in a centrally aligned configuration on the display; and in accordance with a determination that the device is being held in a second orientation, displaying the first control aligned with the first input region, offset from the centrally aligned configuration. 
However, Guihot teaches wherein displaying the first control corresponding to the first control function includes: in accordance with a determination that the device is being held in a first orientation, displaying the first control in a centrally aligned configuration on the display; and in accordance with a 
It would have been obvious to a person having ordinary skill in the art to combine the orientation based display of the control functions as taught by Guihot with the mobile device of Park for the purpose of enhancing a similar system with a known technique for predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of 2018/0217717 to Yasuda. 

Regarding claim 6, Park teaches the method of claim 1.  Park does not teach wherein adjusting the size of the control from the first size to the second size in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected, includes: changing both a length and a width of the first control.
However, Yasuda teaches wherein adjusting the size of the control from the first size to the second size in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected, includes: changing both a length and a width of the first control (see Fig. 3B and paragraph 17).
It would have been obvious to a person having ordinary skill in the art to combine the enhancement of the size of the control functions as taught by Yasuda with the mobile device of Park for the purpose of enhancing a similar system with a known technique for predictable results.

Claims 7, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2015/0067496 to Missig.


in response to detecting the third press input on the first input region: in accordance with a determination that the third press input corresponds to a request to change the current value of the first control function to an end value of the first control function: adjusting the current value of the first control function of the device from the second value to the end value of the first control function (see paragraphs 162-164); 
changing the appearance of the value indicator in the control to represent that the current value of the first control function is the end value of the first control function (see paragraphs 162-164). 
Park does not teach adjusting the size of the control from the second size to a third size distinct from the second size and adjusting the size of the control from the third size back to the second size after an end of the third press input is detected. 
However, Missig teaches adjusting the size of the control from the second size to a third size distinct from the second size and adjusting the size of the control from the third size back to the second size after an end of the third press input is detected (see paragraph 319).
It would have been obvious to a person having ordinary skill in the art to combine the visual indicator of a parameter hitting a maximum value as taught by Missig with the volume slider of Park for the purpose of simply substituting one way to feedback to the user that the maximum value has been reached with another for predictable results.


adjusting the size of the first control from the third size back to the second size after an end of the third press input is detected (see Fig. 11C then 11D and paragraph 327); and 
displaying the value indicator with a corresponding appearance that represents that the current value of the first control function remains unchanged at the first end value of the first control function (see paragraph 319 discussing tactile feedback to let a user know that a limit is about to be reached or exceeded). 

Regarding claim 11, Park teaches the method of claim 1, wherein a sequence of one or more press inputs have been detected on the first input region and the size of the first control is currently displayed with the second size and with the value indicator representing that the current value of the first control function is a fourth value that is distinct from an end value of the first control function, and the method includes: after the sequence of one or more press inputs detected on the first input region and while the first control is displayed with the second size and the value indicator representing the fourth value, detecting a fourth press input on the first input region (see paragraphs 162-164).
Park does not teach and in response to detecting the fourth press input on the first input region: in accordance with a determination that the fourth press input corresponds to a request to change the current value of the first control function to an end value of the first control function: generating a first 
However, Messig teaches and in response to detecting the fourth press input on the first input region: in accordance with a determination that the fourth press input corresponds to a request to change the current value of the first control function to an end value of the first control function: generating a first tactile output in conjunction with adjusting the current value of the first control function of the device from the fourth value to the end value of the first control function (see paragraph 319).  
It would have been obvious to a person having ordinary skill in the art to combine the visual indicator of a parameter hitting a maximum value as taught by Missig with the volume slider of Park for the purpose of simply substituting one way to feedback to the user that the maximum value has been reached with another for predictable results.

Regarding claim 12, Park in view of Messig teaches the method of claim 11.  Park teaches including: while the first control is displayed and the value indicator represents that the current value of the first control function is the fourth value, detecting a third touch input on the touch-sensitive surface that is separate from the first input region (see paragraphs 162-164). 
Messig teaches and in response to detecting the third touch input on a touch-sensitive surface that is separate from the first input region: in accordance with a determination that the third touch input corresponds to a request to change the current value of the first control function to the end value of the first control function: generating a second tactile output in conjunction with adjusting the current value of the first control function of the device from the fourth value to the end value of the first control function (see paragraph 319). 

. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2015/0067496 to Missig and U.S. Publication 2015/0277564 to Saito.

Regarding claim 14, Park in view of Messig teaches the method of claim 13.  Park in view of Messig does not teach wherein a first tactile output characteristic of the first tactile output has a predefined fixed value that is independent of a characteristic value of the fourth press input, and the first tactile output characteristic of the second tactile output has variable value that is determined based on a characteristic speed of the third touch input. 
	However, Saito teaches wherein a first tactile output characteristic of the first tactile output has a predefined fixed value that is independent of a characteristic value of the fourth press input, and the first tactile output characteristic of the second tactile output has variable value that is determined based on a characteristic speed of the third touch input (see paragraph 47).
It would have been obvious to a person having ordinary skill in the art to combine the visual indicator of a parameter hitting a maximum value as taught by Saito with the volume slider of Park in view of Messig for the purpose of simply substituting one programmed tactile response with another for predictable results.

16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2014/0055251 to Son.

Regarding claim 16, Park teaches the method of claim 1.  Park teaches wherein, in accordance with a determination that the first press input meets the first criteria, displaying, on the display, the first control corresponding to the first control function of the device includes: in accordance with a determination that a currently used output device is a first output device among a plurality of output devices associated with the electronic device, displaying the first control to control an output level of the first output device (see paragraphs 162-164).
Park does not teach and in accordance with a determination that the currently used output device is a second output device among a plurality of output devices that is distinct from the first output device, displaying the first control to control an output level of the second output device. 
However, Son teaches in accordance with a determination that the currently used output device is a second output device among a plurality of output devices that is distinct from the first output device, displaying the first control to control an output level of the second output device (see paragraph 159).
It would have been obvious to a person having ordinary skill in the art to combine the different output devices for volume control as taught by Son with the volume slider of Park for the purpose of enhancing a similar mobile device with multiple audio configurations for predictable results.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0306524 to Park in view of U.S. Publication 2015/0268752 to Ku.


However, Ku teaches including: after displaying the representation of the second control to represent that the current mode of the second control is the second mode: in accordance with a determination a subsequent input is detected on the second input region or at a location on a touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold amount of time from the time when the input on the second input region was detected: changing the current mode of the second control from the second mode to the first mode; and updating the representation of the second control to represent that the current mode of the second control is the first mode; and in accordance with a determination a subsequent input is not detected on the second input region or at a location on the touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold amount of time from the time when the input on the second input region was detected: ceasing to display the representation of the second control (see paragraph 74 and 75).


Regarding claim 19, Park teaches the method of claim 18, wherein: the threshold time is a first threshold amount of time; and the method includes: after displaying the representation of the second control to represent that the current mode of the toggle control is the second mode: reducing visual prominence of the representation of the second control after a second threshold amount of time has elapsed since the time when the input on the second input region was detected, wherein the second threshold amount of time is shorter than the first threshold amount of time (see paragraph 74 and 75). 

Response to Arguments

Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.  Applicant argues that cited portion of Park does not teach two separate operations in adjusting a size of the first control and changing an appearance of the value indicator of the first control.  Examiner disagrees.  The claim element was rejected as follows:
adjusting a size of the first control from the first size to a second size distinct from the first size (see paragraphs 162-164); and changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B). 
The claim does not require the value indicator to be a number, thus the portion of the bar can suffice.  Further, the claim does not require that the size of the first control that is adjusted is displayed, only that the appearance of the value indicator is displayed and the size changed.  Therefore the size is 
For at least these reasons, the rejection is maintained.

Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625